PER CURIAM.
M & M Aircraft Services, Inc. (M & M), appeals from a final summary judgment granted in favor of EC Technologies, Inc. (“EC”), on the basis of the economic loss doctrine. EC cross-appeals a final judgment awarding M & M $837,691.13 plus prejudgment interest on its fraudulent inducement claim. We affirm both the appeal and cross-appeal.
Because M & M, in its fraudulent inducement claim, received the full amount of its damages, any additional award of damages would have been an improper double recovery. See Besett v. Basnett, 437 So.2d 172 (Fla. 2d DCA 1983)(plaintiff made whole by judgment not entitled to additional damages on alternative theories). See also Goldstein v. Serio, 566 So.2d 1338, 1340 (Fla. 4th DCA 1990)(“Ap-pellant certainly could not recover more than once for the damages she was pursuing against appellee, nor could she succeed *162on mutually exclusive causes of action[.]”). Moreover, the potential inability to collect the totality of damages is not a collateral consequence upon which a reversal can be based. Accordingly, we affirm the order on appeal. See Chase v. Cowart, 102 So.2d 147, 150 (Fla.1958)(result in trial court must be affirmed if right, even if right for wrong reason).
On its cross-appeal EC claims that M & M failed to properly plead and/or prove its fraudulent inducement claim. EC did not, by way of motion to dismiss or as an affirmative defense, raise this issue in the trial court. Thus, the issue has been waived for appellate review. See, e.g., Pres. Leasing, Inc. v. Krout, 896 So.2d 938 (Fla. 5th DCA 2005)(seller waived for appellate review its claim that trial court should have severed paragraph requiring buyer to pay seller’s attorney fees from remainder of purchase order in buyer’s action for fraud, where issue was not raised in trial court).
Based upon these reasons, we affirm both the appeal and cross-appeal.